Title: From Thomas Jefferson to the Commissioners of the Federal District, 15 August 1793
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Aug. 15. 1793.

By this day’s post I have the honour to return the drawings of the Capitol which had been left here in order to have an estimate made; I send also that estimate, together with the rates of the different work, as  made by a skilful workman here. The sum total it is supposed will enable you to form some idea of the whole cost of your building, as there is a tolerably well-known proportion between the cost of the walls of a building, and it’s whole cost; and the rates will serve as information perhaps in contracts which you may have to make hereafter. I have the honor to be with great respect Gentlemen, Your most obedt & most humble servt

Th: Jefferson

